

114 S109 IS: Enumerated Powers Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 109IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo prohibit the consideration of any bill by Congress unless the authority provided by the
			 Constitution of the United States for the legislation can be determined
			 and is clearly specified.1.Short
 titleThis Act may be cited as the Enumerated Powers Act.2.Constitutional
			 authority clause(a)In
 generalChapter 2 of title 1, United States Code, is amended by inserting after section 102 the following:102a.Constitutional
				authority clause(a)In
 generalEach Act of Congress, bill, and resolution, or conference report thereon or amendment thereto, shall contain a concise explanation of the specific authority in the Constitution of the United States relied upon as the basis for enacting each portion of the measure.(b)Federal
 activitiesTo the extent that any Act of Congress, bill or resolution, or conference report thereon or amendment thereto, limits or abolishes any Federal activity, spending, or power overall, a statement of constitutionality may cite the 9th Amendment or the 10th Amendment to the Constitution of the United States.(c)Enumerated
 spending and necessary and proper clausesInvoking a clause included in the enumerated spending clause under clause 1 of section 8 of article I of the Constitution of the United States, such as the common defense clause and the general welfare clause, or the necessary and proper clause under clause 18 of section 8 of article I of the Constitution of the United States in a statement of constitutionality is not sufficient to satisfy the requirement of subsection (a).(d)Commerce
 clauseInvoking the commerce clause of section 8 of article I of the Constitution of the United States in a statement of constitutionality for any purpose other than the regulation of the buying and selling of goods or services, or the transporting for those purposes, across boundaries with foreign nations, across State lines, or with the Indian tribes is not sufficient to satisfy the requirement of subsection (a).(e)Failure To
				comply(1)In
 generalA failure to comply with subsection (a) shall give rise to a point of order in either House of Congress, which may be raised by any Senator during consideration in the Senate or any Member of the House of Representatives during consideration in the House of Representatives.(2)NonexclusivityThe availability of a point of order under this section shall not affect the availability of any other point of order.(f)Disposition of
				point of order in the Senate(1)In
 generalAny Senator may raise a point of order that any matter is not in order under subsection (a).(2)Waiver(A)In
 generalAny Senator may move to waive a point of order raised under paragraph (1) by an affirmative vote of two-thirds of the Senators duly chosen and sworn.(B)ProceduresFor a motion to waive a point of order under subparagraph (A) as to a matter—(i)a motion to table the point of order shall not be in order;(ii)all motions to waive one or more points of order under this section as to the matter shall be debatable for a total of not more than 3 hours, equally divided between the Senator raising the point of order and the Senator moving to waive the point of order or their designees; and(iii)a motion to waive the point of order shall not be amendable.(g)Disposition of
				point of order in the House of Representatives(1)In
 generalIf a Member of the House of Representatives makes a point of order under this section, the Chair shall put the question of consideration with respect to the proposition of whether any statement of constitutionality made under subsection (a) was adequate or, in the absence of such a statement, whether a statement is required under subsection (a).(2)ConsiderationFor a point of order under this section made in the House of Representatives—(A)the question of consideration shall be debatable for 10 minutes, equally divided and controlled by the Member making the point of order and by an opponent, but shall otherwise be decided without intervening motion except one that the House of Representatives adjourn or that the Committee of the Whole rise, as the case may be;(B)in selecting the opponent, the Speaker of the House of Representatives should first recognize an opponent from the opposing party; and(C)the disposition of the question of consideration with respect to a measure shall be considered also to determine the question of consideration under this section with respect to an amendment made in order as original text..(b)Technical and
 conforming amendmentThe table of sections for chapter 2 of title 1, United States Code, is amended by inserting after the item relating to section 102 the following:102a. Constitutional authority
				clause..3.Explanation of
 constitutional authorityThis Act is enacted pursuant to the power granted to each House of Congress to determine the rules of its proceedings under article I, section 5, clause 2 of the Constitution of the United States.